     Case 8:19-cv-00082-JLS-KES Document 16 Filed 03/07/19 Page 1 of 4 Page ID #:69



 1   Kolin C. Tang (SBN 279834)
     SHEPHERD, FINKELMAN, MILLER
 2   & SHAH, LLP
 3   1401 Dove Street, Suite 540
     Newport Beach, CA 92660
 4   Phone: 323-510-4060
 5   Fax: 866-300-7367
     ktang@sfmslaw.com
 6
 7   Attorney for Defendants
 8                  IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   TP-LINK USA CORPORATION,               Case No.: 8:19-CV-00082-JLS-KES
12                     Plaintiff,           JUDGE: JOSEPHINE L. STANTON
13
           vs.                              MAGISTRATE JUDGE: KAREN E.
14                                          SCOTT
15   CAREFUL SHOPPER, LLC, ADAM J.
     STARKE and SORA STARKE, and            JOINT STIPULATION FOR
16   DOES 1 through 10, inclusive,          ORDER REGARDING SERVICE
17                                          OF SUMMONS AND TIME TO
                       Defendants.          RESPOND TO COMPLAINT
18
19
20
21
22
23
24
25
26
27
28
     Case 8:19-cv-00082-JLS-KES Document 16 Filed 03/07/19 Page 2 of 4 Page ID #:70



 1          JOINT STIPUATION REGARDING SERVICE OF SUMMONS
                 AND TIME TO RESPOND TO THE COMPLAINT
 2
           Plaintiff TP-Link USA Corporation (“TP-Link USA”) and Careful Shopper,
 3
     LLC (“CSC”), Adam J. Starke and Sora Starke (collectively “Defendants”) by and
 4
     through their respective undersigned counsel, and subject to this Court’s approval
 5
     and to the reservation of rights contained below, agree to stipulate as follows:
 6
           WHEREAS on January 15, 2019, Plaintiff filed the Complaint in this action
 7
     (ECF No. 1) naming CSC, Adam J. Starke and Sora Starke as Defendants;
 8
           WHEREAS, as of the date hereof Defendants have not been served due to
 9
     the logistics of an attempted service on a religious holiday;
10
           WHEREAS, there is currently no deadline for any Defendant to answer or
11
     otherwise respond to the Complaint;
12
           WHEREAS no previous request for an extension of time has been needed to
13
     answer or otherwise respond to the Complaint and this request does not affect any
14
     other scheduled dates;
15
           WHEREAS, Defendants have agreed, through counsel, to waive service of
16
     the Complaint and agreed to allow counsel to accept service on its behalf;
17
           WHEREAS, on March 6, 2019, counsel for Defendants were served with
18
     copies of the summons (ECF Nos. 10, 10-1 and 10-2), Civil Cover Sheet (ECF No.
19
     2); Complaint (ECF No. 1), the Court’s initial standing order (ECF No. 11); and
20
     Notice to Parties of Court−Directed ADR Program (ECF No. 9);
21
           WHEREAS, Plaintiff and Defendants have agreed to the below schedule for
22
     Defendants to respond to the Complaint;
23
           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
24
     and among all Parties, through their undersigned counsel, as follows:
25
           1.     Subject to the provisions set forth in paragraph 2 below and the
26
     reservation of rights in paragraph 3 below, Defendants waive service of the
27
28
                                       -2-
       JOINT STIPULATION FOR ORDER REGARDING SERVICE OF SUMMONS AND TIME
                TO RESPOND TO COMPLAINT, Case No. 8:19-CV-00082-JLS-KES
     Case 8:19-cv-00082-JLS-KES Document 16 Filed 03/07/19 Page 3 of 4 Page ID #:71



 1   Summons and Complaint and waive any objections to the absence of a summons or
 2   of service. Accordingly, Plaintiff is not required to file proof of service.
 3         2.     The time for Defendants to move against, answer, or otherwise
 4   respond to the Complaint is extended to and includes May 6, 2019.
 5         3.     Defendants waive any objections to the absence of a summons or of
 6   service of the Complaint, but keep all defenses or objections to the filing of the
 7   lawsuit in this District, the Court’s jurisdiction, the venue of the action, and
 8   improper naming of any Defendant.
 9
10   Dated: March 7, 2019
11
12    LTL ATTORNEYS LLP                                SHEPHERD, FINKELMAN,
                                                       MILLER & SHAH, LLP
13
14    By: /s/ Heather F. Auyang                        By: /s/ Kolin C. Tang
      Heather F. Auyang (SBN 191776)                   Kolin C. Tang (SBN 279834)
15    Prashanth Chennakesavan (SBN 284022)             James C. Shah (SBN 260435)
16    300 S Grand Ave, 14th Floor                      1401 Dove Street, Suite 540
      Los Angeles, CA 90071                            Newport Beach, CA 92660
17    Phone: (213) 612-8900                            Telephone: (323) 510-4060
18    Fax: (213) 612-3773                              Facsimile: (866) 300-7367
      Email: heather.auyang@ltlattorneys.com           Email: jshah@sfmslaw.com
19    prashanth.chennakesavan@ltlattorneys.com                ktang@sfmslaw.com
20
      Attorneys for Plaintiff                          Attorney for Defendants
21
22
23
24
25
26
27
28
                                       -3-
       JOINT STIPULATION FOR ORDER REGARDING SERVICE OF SUMMONS AND TIME
                TO RESPOND TO COMPLAINT, Case No. 8:19-CV-00082-JLS-KES
     Case 8:19-cv-00082-JLS-KES Document 16 Filed 03/07/19 Page 4 of 4 Page ID #:72



 1             ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4(a)(2)
 2         The filer attests that all other signatories listed, and on whose behalf the
 3   filing is submitted, concur in the filing’s content and have authorized the filing.
 4
 5   Dated: March 7, 2019                           /s/Kolin C. Tang
                                                    Kolin C. Tang
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -4-
       JOINT STIPULATION FOR ORDER REGARDING SERVICE OF SUMMONS AND TIME
                TO RESPOND TO COMPLAINT, Case No. 8:19-CV-00082-JLS-KES
